Citation Nr: 0015569	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  95-01 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as chloracne, due to Agent Orange exposure.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The appellant had active military service from April 1968 to 
April 1976.  

This case was previously before the Board of Veterans' 
Appeals (Board), and the Agent Orange issue was remanded for 
further development.  The case has been returned to the Board 
for further appellate consideration.  

The Board notes that the PTSD issue was developed for appeal 
well before the Agent Orange issue, however, at the Travel 
Board hearing before a member of the Board, sitting at 
Cheyenne, Wyoming, in December 1995, the veteran and his 
representative only addressed the Agent Orange issue.  The 
testimony of the veteran and the presentation of the 
representative constituted the substantive appeal on this 
issue.  

In the course of this appeal the rating for the service-
connected PTSD was increased from 30 percent to 50 percent, 
by rating action in October 1999.  An RO decision awarding a 
higher rating but less than maximum available benefit does 
not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 
(1993).  Additionally, the RO, following the October 1999 
rating action, issued an October 1999 supplemental statement 
of the case (SSOC) that included the issue of an earlier 
effective date for the award of the 50 percent rating for 
PTSD.  The Board cannot find any notice of disagreement (NOD) 
for the earlier effective date issue, and absent an NOD, the 
SSOC is no more than notice of the effective date, and this 
issue is not before the Board.  38 C.F.R. § 20.200 (1999)




REMAND

Factual Background Skin Disability

On the report of medical history completed in conjunction 
with the examination for entry into service the veteran 
reported "boils."  There was no finding of any current skin 
disorder.  Service medical records show treatment for "heat 
rash" in June 1968.  Brown spots were also noted on the 
palms of the hands, bilaterally.  He was seen and treated for 
a rash on the body and groin area in August 1969.  He was 
treated for a furuncle on his scrotum in August 1971.  In May 
1972 he was seen for a wart on his hand, and referred to a 
dermatologist.  In September 1972 he was treated for a cold.  
In July 1973 he complained of "blisters" on his arms, and 
reported that they occurred following exposure to sun, and 
that he had it in "Nam."  The assessment was probably 
photo-dermatitis.  In March 1974 a biopsy on a nodule in the 
right ear found chondrodermatitis, nodularis helicis.  A cyst 
was removed from his left shoulder in June 1974.  The biopsy 
diagnosis was dermatofibroma, incomplete excision.  The 
appellant complained of sores on his scalp in February 1975.  
It was thought the sores were due to medicated shampoo for 
dandruff.  Separation examination in June 1976 clinically 
showed no skin problem, and reference was made to the 
shoulder cyst.  On his report of medical history, the veteran 
reported a history of "skin diseases," which the examiner 
characterized as a severe reaction to prolonged sunlight.

A report of medical history completed in conjunction with an 
examination for enlistment into the National Guard in October 
1977 shows that statements of medical history were recorded 
regarding: a "spider bit" on the right eye at Fort Polk, 
La.; a "tumor" removed for the left shoulder and a cyst 
removed from the top of the right ear at Yakima Firing 
Center; treatment at Long Binh, Vietnam for an unrelated 
disability; and treatment at Madigan Army Medical Center and 
the base hospital, Fort Ord, for unrelated disorders.  On the 
block of the form where the veteran was asked to report 
whether he had or previously had experienced "skin 
diseases" he checked the block indicating his answer was 
"no."   

The appellant's original applications for disability benefits 
in September 1976 and December 1979, were without any 
reference to chronic skin disorder.  During VA 
hospitalization from December 1979 to February 1980, he was 
noted to have "questionable intermittent neurodermatitis" 
of the palms of the hands.   A VA outpatient treatment record 
of November 1981 contains a report of medical history that 
the veteran stated he "has been exposed to Agent Orange, but 
never thought about reporting it until now."    A VA 
examination in December 1982 was without complaints or 
findings of a chronic skin disorder.  

The appellant was hospitalized in March 1985 and December 
1986.  In March 1985 there were scars from acne on his back, 
and in December 1986 there was an Axis III diagnosis of acne 
vulgaris of the skin of his back.  During hospitalization 
from October to December 1987, he was diagnosed with cystic 
acne, over his upper and center back.  Reference was made to 
his photodermatitis in service, in July 1988, and there was a 
diagnosis of severe (cystic) acne during his hospitalization 
in August 1989.  Acne on his back was diagnosed during a 
December 1990 hospitalization.  Examination of the skin 
showed several areas of acne in different stages of 
development, from cystic acne to a small rash on the front, 
disseminated throughout.  The physician who completed the 
hospitalization summary noted the back acne problem and 
commented that it was chronic and "probably related to Agent 
Orange."  Service connection was denied for photodermatitis, 
by rating action in February 1992.

When evaluated for admission to a CDTU program at a VA 
medical facility, in November 1992, the appellant was found 
to have multiple cystic acne scars on his back with one 
current active lesion over the left scapula.  

The appellant was hospitalized from June to September 1993.  
He reported previous evaluation because of exposure to Agent 
Orange while in Vietnam, and it was believed that he had 
Agent Orange dermatitis affecting his posterior thoracic 
area.  The diagnoses included chloracne, posterior thorax.  

The appellant, in November 1993, requested service connection 
for chloracne, secondary to Agent Orange exposure.  In May 
1994 he reported that the "question of my chloracne can be 
found in my Military medical Records.  I was treated for 
large water blisters on my arms mostly, they received most of 
the exposure time to the sun."  He indicated that this was 
around August 1972, and that a doctor on loan from 
"Austria" "diagnosed me."  

In a statement in May 1994, the appellant reported that he 
was diagnosed Agent Orange in August 1972 at Cutler Army 
Medical Center, Ft. Devens, Mass. by a doctor was "on loan" 
to the U.S. Army from "Austria."   In May 1995, he reported 
treatment from 1972 to 1975 at Fort Devens and Yakima Firing 
Center.  In September 1995 he reported being a passenger in 
planes used in Operation Ranch Hand in 1969.  He also 
reported that he was diagnosed with chloracne, soft tissue 
sarcoma, and porphyria cutanea tarda, by the VAMC over the 
past 15 years.  

In Travel Board hearing testimony in December 1995, the 
appellant reported that in Vietnam he worked building roads, 
and handled PSP, or blacktop as it was referred to.  He first 
heard of Agent Orange while an outpatient from the 8th Field 
Hospital, Nha Trang.  He used to fly from Phan Rang airbase 
to the hospital once a month for 6 months, due to back and 
leg problems.  The flight was a "milk run" and stopped at 
all the little PSP airfields along the Cambodian border and 
dust would come up out of the floor.  He was told by a 
cargomaster that "this stuff" came form Operation Ranch 
Hand in 1969.  He stated that they "spray over our company, 
we were on an overflight," Transcript (T.) pp. 5-7.  In 1972 
while cutting grass in a T-shirt, he blistered from exposure 
to the sun, and went to Cutler Army Hospital, Fort Devens, 
and "I was diagnosed as herbicide, Agent Orange, well unless 
I was listed as Agent Orange and Agent White exposure."  
This was diagnosed by an "Austrian" doctor on loan to the 
United States Army, as an exchange medical officer.  He asked 
the appellant if he had been to Vietnam, and the appellant 
told him he was there over 2 years and the doctor wrote it 
down as "an effect of herbicide dioxin," T. p.8.  It was 
recorded that prior to service the appellant never had any 
problems with the sun, and he enlisted in Florida, T. p. 9.  
He discussed his skin and sun problems since service, T. pp. 
9-13.  He stated that he was with the artillery in his second 
tour, at a "plantation north of Long Binh," and all of that 
area was sprayed, T. p.14.  He reported being in II and III 
Corps in the 2 years he was in Vietnam, in the area they 
sprayed, T. p. 15.  He pointed out the areas of involvement, 
and reported that chloracne, soft tissue sarcoma, and 
porphyria cutanea tarda and melanoma are in his medical 
records, T. pp. 18-20.  According to the appellant, Dr. De La 
Maza, Walla Walla, VA, a psychiatrist, diagnosed a skin 
disorder from Agent Orange, T. p. 22. 

Per the August 1997 remand, the RO, in September 1997, 
requested that the appellant provide dated and places of all 
skin disorder treatment post-service, dates and places of 
treatment at Yakima Firing Center, and the date he was told 
his skin disorder was due to herbicide exposure.  The 
appellant, later in September 1997, reported that he received 
treatment for his skin at Northhampton, Massachusetts, from 
October 1976 to 1979; and at Walla Walla, Washington, from 
1980 to 1983.  He was given a medical profile in service to 
keep his shirtsleeves down during hot periods.  Further he 
reported he had submitted this statement many times since 
1976, and had "given a list of forty-five (45) names of unit 
members from April 1969 to November 1972," and that this 
information should be of record.  

A request for an additional search for service medical and 
clinical records for the appellant was negative, as noted in 
November 1997.

Received in November 1997 were copies of VA clinical records 
for the appellant, from a Cheyenne, Wyoming medical facility 
form 1979 to 1980.  A January 10, 1980 behavior note 
indicated that the appellant stated that "he feels tense and 
had problem with skin eruption on hands from nerves."  On 
the 11th of January he intermittently complained of 
neurodermatitis of the hands but this was not severe enough 
for treatment.  It was recorded on the 25th that he 
complained his skin condition was worse, and his right hand 
had raised areas between the fingers, and he complained of 
raised itchy areas on his head.  The 26th it was noted that 
he had hand dermatitis secondary to regular tape on a splint 
2 weeks before.  Medication, keeping the area cool to reduce 
itching, and hypoallergenic tape were planned.  February 2, 
1980, it was noted the appellant was intermittently bothered 
with neurodermatitis for which he received Vistaril, 25 
milligrams, by mouth, 4 times daily.  He also complained of 
the neurodermatitis on the 16th.  The July and August 1980 
hospital discharge summary, has A. De La Maza, M.D., typed in 
as the physician.  The clinical records associated with the 
hospitalization show that on July 26th he was advised to 
maintain good personal hygiene, to shower frequently and to 
get clean linen at the nurse's station.  August 2, 1980, 
histrionic/pseudo-neurotic symptoms/anxiety was noted, as 
well as his complaint of being allergic to the sun.  He 
reported "heat rash of feet-not athletes foot."  It was 
noted that "I know I signed up for Antabuse but I'm so 
sensitive-even my wife's perfume bothers me-get red blotches-
and I'm learning so much maybe I won't need it."  On August 
18, it was recorded that the appellant "tends to be prone to 
histrionics and exaggerated endorsement of psychological and 
physiological symptoms, with somatization, with near 
delusional preoccupation at times."

The appellant was provided VA evaluation of his skin blisters 
in December 1997.  He recited the account of flying in planes 
used to spray Agent Orange, being diagnosed with 
"chloracne" in August 1972, based on blister on his forearm 
and not on his acne.  Examination showed moderate acne 
scaring on his back with some comedones and small cysts.  
Many of the comedones were multi-headed.  There was some 
scarring behind the ears and very minimal in the way of 
facial scaring.  There were no cysts on the face or behind 
the ears, and there were no blisters to see.  The impression 
was that the diagnosis of chloracne due to Agent Orange 
exposure "is certainly a possibility based upon the scarring 
that he has on his back."  The blistering reaction did not 
sound like an Agent Orange reaction, but may be a sun induced 
reaction such as "polymophis" light or one of the 
porphyria's.  The plan was to have a quantitative 
uroporphyrin test and skin biopsy for positive 
immunofluorescence and a H&E biopsy was taken.  It was noted 
that the biopsy was taken on normal skin without blisters, 
and a blister biopsy was needed.  The 24-hour urine study 
results are in file.  Uroporphyrin was zero.

The appellant was referred for an examination in November 
1998.  It was noted that in 5 volumes of records for the 
appellant there was a paucity of information on the skin 
problem.  A biopsy by Dr. Seitz, December 1, 1997, was 
identified.  The tissue report on a slide report dated 
November 28, 1997, showed a pathologic diagnosis of solar 
elastosis of skin arm.  No other significant skin records or 
evaluations were found.  

The appellant's principal skin complaint was seen to be 
related to blistering on the arm, which occurred since 1972.  
It was noted that certainly because of his alleged exposure 
to Agent Orange during Vietnam, a consideration had to be for 
porphyria cutanea tarda.  A 24-hour urine for porphyrins was 
negative on June 10, 1993.  His second skin complaint was 
that his "skin is too small for his body."  This had been 
going on "quite awhile."  The third complaint related to 
problems with scaring and presumed acneiform disorder, and 
also some tiny cysts in the crural area.  

Examination of the skin revealed normal hair patterns, with 
mild solar elastosis on the face, with no comedones, no 
acneiform lesions, and no sign of skin cancer.  (Elastosis is 
a degenerative change in the elastic tissue.  Solar elastosis 
is seen histologically in the sun-exposed skin of the elderly 
or in those who have chronic actinic damage.)  He 
occasionally had a postauricular cyst.  The upper back showed 
polyporous scars, an occasional grade 2 acne papule and 
pustule, and an occasional polyporous comedone.  Examination 
of the torso showed a few telangiectasia's on the upper 
torso.  (Telangiectasis is a lesion formed by a dilated 
capillary or terminal artery, most commonly on the skin.)  He 
had rather pronounced poikiloderma in the anterior neck, 
upper chest area, making a V.  (Poikiloderma is a variegated 
hyperpigmentation and telangiectasia of the skin, followed by 
atrophy.)   The skin of the arms showed a small transverse 
scar about 28 by 1 mm on the central right forearm.  It was a 
scar from Dr. Seitz's biopsy.  There were tiny old scars, 
like chicken scratches on the dorsum of the right hand.  
There was no milia formation and there was no 
hyperpigmentation.  (Milia is plural of milium, a small 
subepidermal keratin cyst.)  Cuticles were intact and there 
was no nail disease.  Palmar skin was intact on the right.  
On the left upper extremity were no noticeable scars, but on 
close inspection, to a lesser extent some fine chicken 
scratch-type scaring on the dorsum of the left hand was 
found.  It seemed to be mechanical, and there was no milia 
formation and no active dermatitis.  There was no pigmentary 
disorder, and the nails and cuticles were intact.  

The lower extremities were free of any significant disease.  
There was some old "melanohemosiderosis" on the anterior 
shins, very extensive.  The skin of the soles showed no 
active tinea pedis, there was no interdigital tinea pedis, 
and the nails were intact bilaterally.  There was no sign of 
sclerodactyly or scleroderma, or any isolated morpheaform 
lesion.  

The examiner's impression regarding porphyria cutanea tarda, 
was based on the negative urine and the absence of any 
suspicious clinical findings including temporal hirsutism, 
pigmentary disorder, morpheaform changes, blisters, scaring 
with milia, etc., and that it was highly unlikely.  The 
examiner would reevaluate if the appellant had blisters in 
the future.  It was further opined that theoretically it was 
possible that the appellant had porphyria exacerbated by his 
alcoholism and now his alcoholism was in reemission, and his 
porphyrins might have returned to negative.  However, his 
"last drink was a month and a half ago so that history just 
doesn't seem to wash."  He did have signs and symptoms of an 
acneiform disorder with active lesions on the back.  He did 
not have any features of a sclerosing disorder on the skin, 
and in the absence of any significant skin disease, 
photographs were not warranted.  

Records associated with the appellant's hospitalization in 
June 1998 do not reveal any skin complaints or treatment.  

A summary of hospitalization in June 1999, disclosed the 
veteran had some spider angiomata of the abdomen.  


Factual Background Increased Rating PTSD

The VA rating criteria for the evaluation of psychiatric 
disabilities changed in November 1996.  Where a law or 
regulation changes after the claim has been filed or reopened 
before administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991) Marcoux v. Brown, 10 Vet. App. 3 
(1996).  Thus the veteran's psychiatric disorder must be 
evaluated under both the old and the new rating criteria to 
determine which version is most favorable to the veteran.

The record shows that the appellant has carried a diagnosis 
of a personality disorder since the first psychological 
evaluations in the 1980's.  Service connection was granted 
for PTSD by rating action in September 1994, and a 10 percent 
evaluation was assigned.  At the time of the grant, the 
reported stressor events were not verified and have not been 
verified thereafter.  Service connection was denied for a 
bipolar disorder, by rating action in July 1991.  Following 
hospitalization from June to September 1993, by rating action 
in October 1993, the 10 percent evaluation for PTSD was 
increased to 30 percent.  When the appellant was hospitalized 
in November and December 1996, the Axis I diagnoses were 
PTSD, depression, and episodic alcohol dependence.  It was 
recorded that the severity of psychosocial stressors was 
moderate, and the Axis V score was 60.  

The appellant was provided psychiatric examination in 
December 1997.  It was recorded that he continued to have 
symptoms of two separate conditions: Bipolar affective 
disorder of moderate severity, which in the examiner's 
opinion was only modestly under control given his current 
medications; and some mild to moderate symptoms of post-
traumatic stress disorder which persist, but in the 
examiner's opinion were a smaller part of the overall 
psychiatric picture.  Intermittent alcohol abuse was also 
noted.  The diagnoses were bipolar affective disorder, 
moderate; PTSD, mild to moderate; and intermittent alcohol 
abuse.  The GAF (global assessment of functioning) score 
secondary to service-connected PTSD was 63; and the overall 
GAF score, including bipolar affective disorder and alcohol 
abuse was 53.  

When the appellant was hospitalized in June 1998, it was on 
referral for a VA medical center for "PRRP" treatment of 
PTSD.  It was noted that his MOS (military occupational 
specialty) was combat engineer, as opposed to the record that 
shows supply clerk and cook.  At the time of admission he was 
complaining of anxiety, sadness, flashbacks, traumatic 
nightmares, intrusive trauma thoughts, avoidance behaviors, 
emotional numbing symptoms, anger dyscontrol, poor sleep, 
poor concentration, and chronic feeling of guilt.  It was 
noted that he also had a bipolar disorder.  Problem number 
one when hospitalized was his early hypomanic situation 
because of low Tegretol level.  Problem number two was 
treatment for possible tonsillitis, and problem number three 
was PTSD.  A screening evaluation confirmed a diagnosis of 
PTSD, and his various symptoms were listed.  A June 10, 1999 
noted testing scores, and an impression of PTSD, chronic with 
current GAF score of 35, and bipolar disorder questionably 
controlled with Tegretol.  Problems to be addressed in his 
treatment plan were anger dyscontrol, and evaluate for 
hypomania and adjust medication accordingly.  When the 
veteran was released in late June, the Axis I diagnoses were 
chronic PTSD, and bipolar disorder.  There was no Axis II 
diagnosis.  It was recorded that his GAF score was 35 on 
admission, and 40 when discharged.  The numbers were said to 
reflect his major impairments in several areas of his life 
that included his inability to work, poor community 
relationships, poor social relationships, poor family 
relationships, and "very significant impairment in his 
mood."  It was added that it was believed that he was 
"severely disabled, both socially and industrially, as a 
result of PTSD."  


Analysis

With regard to the claim for service connection for a skin 
disorder, the Board finds the most recent evaluation is 
incomplete.  It does address whether or not the veteran has 
porphyria cutanea tarda.  It also mentions an acneform 
disorder, but does not clearly address whether the claimant 
has chloracne or any other skin disability causally linked to 
service, including the reported exposure to herbicides.  The 
report, read in conjunction with the prior record, appears to 
suggest there may be multiple skin disorders present but does 
not clarify whether some, all or none of these disorders are 
causally linked to service.  

The Board also believes clarification is required with regard 
to the claim for an increased rating for PTSD.  Clearly there 
appear to be conflicts with the body of the report of the 
June 1999 assessment of the appellant's PTSD.  When he 
entered the hospital, the focus was on his hypomania, not his 
PTSD.  The hospital records show evidence of his non-service 
connected mood disorder, and even the discussion of the GAF 
scale reported very significant impairment of his mood.  
However, it was reported that this PTSD was severe.  There 
was no differentiation between the severity of the symptoms 
of the service-connected PTSD, and the non-service connected 
mood disorder.  The examination in December 1997 made such a 
separation, and the mood disorder at that time was at least 
equal to, if not greater than the PTSD.  Moreover, neither 
the 1991 or 1999 evaluation included consideration of the 
appellant's previously reported personality disorder.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when there are multiple psychiatric disorders 
of record, and not all of them are service connected, the 
evidence must provide a basis for the adjudicators to 
distinguish between manifestations of service-connected and 
non-service connected disorders.  Waddell v. Brown, 5 Vet. 
App. 454 (1994).

With respect to the presence of drug or alcohol abuse, the 
attention of the RO is directed to the January 16, 1997, 
precedent opinion of the General Counsel concerning service 
connection, and thus the award of compensation, for the abuse 
of alcohol (or drugs) following the changes enacted in 
38 U.S.C.A. §§ 1110, 1131 by the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351. (VAOPGCPREC 2-97.)  As the precedent 
opinion makes clear, the law now prohibits the payment of 
compensation for a disability that is the result of alcohol 
or drug abuse on any claim filed after October 31, 1990, even 
if the claim for compensation is on the basis that a service 
connected disability caused the alcohol or drug abuse.  Thus, 
to the extent the factual record permits, this statutory 
prohibition must be observed.

In light of all of the above, the Board must find that the 
record remains inadequate to resolve the PTSD issue on 
appeal.  38 C.F.R. § 4.2 (1995).  This case is remanded for 
actions as follows:

1.  The veteran should be permitted to 
submit any additional argument and to 
submit or identify any other evidence in 
support of his claim.  Medical evidence 
or opinion as to the relationship of a 
skin disability to service and of the 
severity of the service-connected PTSD 
would be pertinent.  The appellant has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should secure all records of 
skin or psychiatric treatment for the 
veteran since June 1999.  

3.  Following completion of the 
foregoing, arrangements should be made 
for the veteran's claim folder, including 
a copy of this remand, to be forwarded to 
the VA physician, if available, who 
conducted the skin evaluation in November 
1998.  The physician is requested to 
review the record and provide a 
supplemental opinion as to the following:

What is the degree of medical probability 
that the veteran currently has chloracne 
or any skin disability that is causally 
related to his period of service, 
including reported exposure to 
herbicides?  In responding to this 
question, the physician is respectfully 
requested to address the medical opinions 
in the record referring to chloracne due 
to Agent Orange, or Agent Orange 
dermatitis and indicate whether those 
opinions were consistent with the history 
and findings at that time and currently.  
If there are multiple skin disabilities 
present currently, the physician is 
requested to clarify the degree of 
medical probability that all, some or 
none of the skin disabilities are 
causally related to service.  If it is 
not feasible to answer these questions 
without a further examination, the 
examination should be scheduled.  
Likewise, if it ultimately is no feasible 
to answer any of these questions without 
resort to speculation the examiner should 
so indicate.  

If the same physician who conducted the 
Nobember 1998 examination is not 
available, the RO or the medical facility 
should assure that the record reflects 
that an effort was made to refer the case 
to this physician and that he was not 
available.  The case should then be 
referred to another suitably qualified 
physician to address the matters set out 
above.  The claims folder and a copy of 
this remand must be made avaialbe to the 
physician, and if the physician 
determines that another examination is 
warranted it should be scheduled.  

4.  Following completion of the 
foregoing, arrangements should be made 
for the veteran to undergo a special 
psychiatric examination by a VA 
physician, if available, who has not 
previously examined him to ascertain the 
nature and severity of all psychiatric 
pathology.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review in conjunction 
with the examination.

(a)  If there are psychiatric disorders 
present apart from PTSD, that are not 
causally related to service or to 
service-connected PTSD, the examiner is 
requested to provide an opinion as to 
whether the manifestations of the non-
service connected disorder may be 
distinguished from manifestations 
related to the service-connected 
disorder or disorders.  If such 
distinctions are not feasible, the 
examiner should so indicate.  

(b)  The examiner should identify the 
level of functional impairment 
associated with the veteran's service-
connected PTSD, however, in accordance 
with the law, the examiner must attempt 
to the maximum feasible extent not to 
consider manifestations related to non-
service connected psychiatric disorders, 
and drug or alcohol abuse.  Any 
assignment of a Global Assessment of 
Functioning (GAF) score under the 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV) should define the meaning of the 
numerical score assigned, and whether 
that score is a reflection solely of 
PTSD or is in combination with other 
psychiatric disorders including alcohol 
abuse.  See the 1997 examination.

(c)  The veteran is advised that failure 
to report for the scheduled examination 
may have adverse consequences to his 
claim as the information requested on 
this examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655 (1999), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed to the extent 
possible.  The RO should then evaluate 
the service connected disorder under the 
revised schedular criteria, and determine 
whether the revised or the former 
schedular criteria is more favorable to 
the appellant, and rate him under the 
most favor criteria.  With respect to the 
revised criteria, and the definition of 
any GAF score provided by the examiner, 
the RO should assure that the veteran and 
his representative are provided with 
copies of the criteria and the definition 
of the GAF score either in a Supplemental 
Statement of the Case, if required, or 
any other method the RO chooses that 
assures that the record will contain 
documentation that such notice was 
provided.

If the benefit sought remains denied, the case should then be 
returned to the Board for further appellate consideration.  
By this action, the Board intimates no opinion legal or 
factual as to the ultimate determination warranted.

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


